Title: To Thomas Jefferson from John Wayles Eppes, 25 October 1801
From: Eppes, John Wayles
To: Jefferson, Thomas


Dear Sir,
Monticello Oct: 25. 1801.
My being absent on a trip to the Hundred on the arrival of your letter has occasioned considerable delay in my answer. The arrangements proposed in it for my benefit, while I view them only as new instances on your part of affectionate concern for the welfare of Maria and myself give me great pleasure. When I consider however that you have great and continued calls for money while I have none, & that my limited income suffices me completely in the limited sphere in which I move, I cannot but regret that affection for us should induce you to lop off any part of your property which might be converted into additional income. Under this impression you will not I hope feel dissatisfaction if while grateful for your offer I decline accepting the part of the arrangement which relates to the hire of hands for clearing the Bedford Land—On the subject of Pant-ops I can only say that it has been & still continues to be my firm determination to build there as soon as I can without inconvenience—I have sown it this year in Bearded wheat so that nothing can be done until the next year. I consider with you that levelling the ground is essential. When you return the ensuing fall we will make an accurate examination of the spot and some estimate of the cost and if you find it not a heavier Job than you at present Suppose I will accept with pleasure of the offer you were kind enough to make—The levelling the ground has I confess had a serious operation on my mind & has almost at times induced me to abandon the spot & fix on some other not attended with this difficulty.
Maria has had for two days a pain in her Jaw—It is now tolerably easy, but considerably swelled—She is & has been except this in good health—Our son continues well & grows daily—Accept for your health & happiness the best wishes of yours sincerely
Jno: W: Eppes
P.S. I examined your Pecan Trees & can find only 33 remaining—These appear about Six inches high & by no means in a thriving State—Mr. Lilly put hands about inclosing them the day after we received your letter—Your horse has recovered entirely from his lameness & may I think be sent for in safety whenever you think proper—
